     /ê-ro;zz -cp-po                                     A ohy &/oz..
                                                                    a
Case 0:18-cv-60672-UU Document 117 Entered on FLSD Docket 05/01/2019 Page 1 of 4



    Pleaserefertopages8& 9ofthejury instructions You'rebeing asked to decide
                                                     .



   w hether Cleveland Clinic Florida w as n
                                            egligentand caused injurytothePlaintiff.


   lfyou find itdid, then you mustdecidewhetherPlaintiffa
                                                         nd/orSouth M iam i
   Hospitalalsocausedherinjury Thatisw hy South M iam iH ospitalisnam
                                 .
                                                                           ed in
   Questions# 2& 4 ontheverdictform     .
Case 0:18-cv-60672-UU Document 117 Entered on FLSD Docket 05/01/2019 Page 2 of 4




            Qe acs Icv o g                      G '.oo          ,

             w g.w ctf ue G > * ...-                                A I epspA. ,

                                    >            = :* : NN A/-
                                           *
                                          N

                                                                       p
                                                                       .
                                                                       7
Case 0:18-cv-60672-UU Document 117 Entered on FLSD Docket 05/01/2019 Page 3 of 4




            ws >           A w/cs,. /. < ésg zw o ea ,
                                                     -u
               y/zo




                                                     -
                                                      :
                                                      ,/)
                                                      ,,4 hj
                                                           ;
Case 0:18-cv-60672-UU Document 117 Entered on FLSD Docket 05/01/2019 Page 4 of 4




             bue Lqwc reGohsl o wepgl.+ I                                      #




                 L)            z/           1) :) &)
                        â)                 C:    1)

                                                             '
                                                         .




                                                        y        ygjg
                                                 ('




     'r ;
